Title: Charles Adams to John Adams, 5 March 1794
From: Adams, Charles
To: Adams, John


          
            My dear Father
            New York March 5 1794
          
          I have this moment received your letters to the third instant. In answer to the queries respecting The meeting of the Citizens on

          thursday last I can say that for about a week before the day proposed for the assemblage a Card was inserted in our newspapers inviting the inhabitants to convene on that day to consider the impediments which had been thrown in the way of our Commerce by Great Britain and to pass some resolves declarative of their sentiments upon the subject and to send instructions to our Representatives in Congress relative to the propositions which have agitated the lower house You are acquainted with the violence of the party who style themselves democrats seventy five men Friends to the French Revolution &ca I wrote you last summer an account of some of their proceedings Taking advantage of the moment, plausibly pretending that the virtuous inhabitants of the town of Boston to whose opinion much respect is paid by all clases of people in this City had found it necessary to direct their Representatives contrary to the votes they had given This party upon the day appointed appeared A warning had the evening before been inserted in our paper cautioning any who were opposed to the French revolution any who were not strict Democrats to appear of attempt to use any influence at the meeting. At the first gathering of Citizens on thursday the Cloven foot was discovered and The Democratic Society stood exposed to view The weather cock politics of the Livingstons is not unknown to you They were active in the scene The first Orator was a Mr White Matlack an excommunicated Quaker who for lesser crimes had long since been read out of their Society and who since by fraudulent bankruptcies defrauding widows and filching the poor pittance of the Orphan had sufficiently brazened his face for advocating a total neglect of payment of our debts to England the favorite subject upon which he discanted. The Livingstons came next The detestation of Hamilton and all his proceedings begged in head and ears Indian Wars Algerine depredations British impositions Generosity of France all these were consequences of The Chancellors dissappointment in not obtaining the place of Secretary of the Treasury— About a thousand Satellites were collected The Committee all previously arranged and everything was swallowed One person who attempted to speak against the tide was hissed threatened to the thrown over the ballustrade and forced to silence. Many of those who were upon the Committee appointed were not at the meeting In answer to your questions respecting Your old friends I will tell you my sincere opinion Gates is superannuated Smith turned fool and Osgood I fear a [knave?] The two former are tools of the Livingstons Col Smith was taken by his foible vanity and put

upon a Committee to serve their purposes I speak and write my sentiments very freely and if there is any fault in it I must charge those who made me for I am very sure it was born with me. We are tomorrow to consider the resolutions which have been entered into They are indeed very harmless a mere declaration of a few maxims of the laws of Nature and Nations Viz Resolved that a Nation has a right to remain neuter when not inconsistent with existing treaties Resolved that if Nations at war endeavour to prevent that neutrality they act unjustly.
          Resolved that when nations at war take the ships or goods of the Citizens of Neutral nations unless contraband they do an injury.
          Resolved that Great Britain has not fulfilled her treaties by not giving up the Western posts &ca Resolved that if Our Rulers should think it necessary to go to war we will submit to the expence. My opinion is if Mr Watts did not know all these things before his Constituents as they call themselves had laid them down he is very unfit for the office he holds They do not however pretend to instruct their Representative which is a modesty I hardly expected. The Chamber of Commerce has publicly called upon all those who have sustained injuries to come forward to them and make complaint They met last evening upon the business Every body would have expected that they would have been fully engaged Not a single complaint except one Captn of a Vessel for some slight offence committed by the Ambuscade. I am not surprized at this I have learned not to be surprised at any thing. By last evenings paper I find that the Committee in Boston had reported and that after some debate The meeting had been adjourned sine die There is certainly a great degree of good sense in that people, They meet together in large bodies discuss subjects of great magnitude with calmness take questions deliberately and separate without broken heads. In this City parties have different meetings where those of different sentiments are in a measure excluded So that meeting is opposed to meeting Resolutions set up against Resolutions and each party strenuous to puff the numerous concourse and Respectable assemblage which they have been able to call together in all the newspapers in town. Mr Burr’s practice must be lucrative Chancery business and that of the Court for the Correction of Errors is what he principally engages in. He has however a very expensive family and is generally supposed to be involved. I managed as well in my last causes as possible that is to say by the help of good Counsel I gained them no more is permitted an Attorneys business consists in drawing pleadings well I am

pretty accurate at that. I wrote a long letter to you respecting Mr G’s reception Proclamations and neutrality you have not acknowledged the receipt. Adieu My dear father beleive me your / Affectionate son
          
            Charles Adams
          
        